 TEXTRON PUERTO RICO (TRICOT DIVISION)583APPENDIX ANOTICE 'TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National Labor Relations Board,and in order to effectuate the policies of the National Labor Relations Act, as amended, wehereby notify our employees that:WE WILL NOTin any manner interferewith,restrain,or coerce our employees inthe exercise of the right to self-organization,to form labor organizations,to join orassist Southern California Out-of-town Department of the International Ladies'GarmentWorkers' Union,A.F.of L.,or any other labor organization,to bargain collectivelythrough representatives of their own choosing,and to engage in concerted activities forthe purpose of collective bargaining or other mutual aid or protection,,or to refrain fromany or all such activities,except to the extent that such right may be affected by an agree-ment requiring membership in a labor organization as a condition of employment, asauthorized in Section 8 (a) (3) of the National Labor Relations Act, as amended. We willnot discriminate in regard to hire or tenure of employment or any term or condition ofemployment against any employee because of membership in or activity on behalf of anysuch labor organization.WE WILL offerto the employees named belowimmediateand full reinstatement totheir former or substantially equivalent positions without prejudice to any seniority orother rights or privileges previously enjoyed, and make them whole for any loss of paysuffered as a result of the discrimination.Fannie HowardJeannette HaugenMarcella FreedTERRI LEE OF CALIFORNIA,Employer.Dated ................By..............................................................................................(Representative)(Title)CONNIE LYNN MANUFACTURING CORPORATIONDated ................By..............................................................................................(Representative)(Title)VIOLET GRADWOHLThis notice must remain posted for 60 days from the date hereof, and must not be altered,defaced, or covered by any other material.TEXTRON PUERTO RICO (TRICOT DIVISION)andTEXTILEWORKERS UNION LOCAL 24,877, ILA-AFL.Case No. 24-CA-424.December 28, 1953DECISION AND ORDEROn August 31, 1953,Trial Examiner Thomas N. Kesselissued his Intermediate Report in the above-entitled proceed-ing,finding that the Respondent had engaged in and wasengaging in certain unfair labor practices and recommendingthat it cease and desist therefrom and take certain affirmative107 NLRB No. 142. 584DECISIONSOF NATIONALLABOR RELATIONS BOARDaction,as set forth in the copy of the Intermediate Reportattached hereto.Thereafter the Respondent filed exceptionsto the Intermediate Report and a supporting brief.The Board has reviewed the rulings made by the TrialExaminer at the hearing and finds-that no prejudicial errorwas committed.The rulings are hereby affirmed.The Boardhas considered the Intermediate Report, the exceptions andbrief,and the entire record in the case, and finds merit inthe Respondent's exceptions.We do not agree with the Trial Examiner that the prepon-derance of the evidence establishes that the Respondent, inviolation of Section 8 (a) (5) and(1)of the Act,refused tobargain with the Union about the grievance concerning Car-rasquillo'sdischarge.The Union's initial letter of February18, 1953, to the Respondent acknowledges that the Union hadexhausted the first two stages of the grievance procedure.The record is utterly deviod of any evidence to indicate thattheRespondent did not in good faith deal with the merits ofthe grievance during the first two stages.The third and finalstage provided by the contract is arbitration.The exchangeof correspondence between the Union and the Board's fieldexaminer shows that the Union'sposition at its last con-ference with the Respondent was that all the issues relatingto the Carra-squillo grievance should be submitted to arbitra-tion.Thus, the record establishes,at the most,that theRespondent refused tocomplywith the Union'srequest thatthe Respondent submit to arbitration the dispute arising outof that discharge.Whether ornot such refusal constituted abreach of the collective-bargaining agreement,itdid not, initself, constitute a violation of Section 8 (a) (5) and(1) of theAct. Accordingly,we shall dismiss the complaint.[The Board dismissed the complaint.]Intermediate Report and Recommended OrderUpon a charge filed by Textile Workers Union Local24,877, ILA-AFL,herein calledtheUnion,theGeneralCounsel of the National Labor Relations Board,by the RegionalDirector for the Twenty-fourth Region (Santurce,Puerto Rico),issued his complaint datedMay 29, 1953, against Textron Puerto Rico(Tricot Division),herein called the Respondent,alleging that the Respondent had engaged in and was engaging in unfair labor practicesaffecting commerce within the meaning of Section 8(a) (1) and(5) and Section 2 (6) and (7)of the National Labor Relations Act, 61 Stat.136, herein called the Act. Copies of the com-plaint, the charge, and a notice of hearing were duly served upon the Respondent and theUnionWithrespect to the unfair labor practices,the complaint alleged that the Union, thecertified representative of the Respondent's employees,had requested the Respondent, on orabout February 18, 1953, and on various occasions thereafter,to bargain collectively withitconcerning the grievance of one of Respondent'semployees,and that the Respondentrefused and continues to refuse to comply with this request to bargain in violation of Section8 (a) (5) and(1) of the ActThe Respondent failed to file an answer to the complaint in accordance with the provisionsof Section 102 20, et seq.,of the Board'sRules and Regulations At the hearing held in this TEXTRON PUERTO RICO (TRICOT DIVISION)585proceeding counsel appearing for the Respondent orally admitted all allegations of the com-plaintexcept those relating to commission of conduct violative of the Act.Respondent's,counsel also took the position that if the facts alleged in the complaint were true, theynevertheless do not, under the circumstances of this case, constitute a violation of the Act. iPursuant to notice,a hearing was held at Santurce,Puerto Rico,on June 18,1953,beforeThomas N. Kessel, the undersigned Trial Examiner, duly designated by the Chief TrialExaminer.The General Counsel and the Respondent were represented by counsel,and theUnion by an official thereof. Full opportunity to be heard, to examine and cross-examinewitnesses,and to introduce evidence was afforded all parties.After the hearing closed theGeneral Counsel and the Respondent filed briefs with the undersigned which have been care-fully considered.Upon the entire record in the case,and from his observation of the witnesses,the under-signed makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe Respondent,a Puerto Rico corporation with its principal office and place of businesslocated in Humacao,Puerto Rico,manufactures and sells textile products The partiesstipulated at the hearing that in the preceding 12-month period the Respondent had importednylon and acetate yarns from the continental United States valued in excess of $ 500,000, andthat in the same period it had exported tricot cloth valued in excess of $ 500,000.The Respondent admits and it is hereby found that it is engaged in commerce within themeaning of Section 2 (6) of the Act.ILTHE LABOR ORGANIZATION INVOLVEDTextile Workers Union Local 24,877, ILA-AFL, 2 formerly known as Amalgamated TradeUnions Council,ILA-AFL,isa labor organization admitting to membership employees ofthe Respondent.iRespondent's counsel, Jaime Pieras, moved at the hearing for an extension of time to filean answer and for a postponement of the hearing. In support of this motion counsel argued thatNewell Garfield, Jr., Respondent'smanager,was absent from Puerto Rico in the United States,and that his presence was required for the drafting of an answer and for the conduct of thedefense. The record shows that on June 5, 1953, counsel for the Respondent had filed a motionwith the Regional Director requesting postponement of the hearing originally noticed for June15, 1953, for thereasonthatMr Pieras, who was handling the case for his firm, was to beabsent from Puerto Rico at that time for personal reasons, and that he alone knew the factsand law involved in this case. This motion was denied by the Regional Director withoutprejudice to its renewal before the Trial Examiner to be assigned to hear the case. On June9,1953, the motion for postponement was renewed before the undersigned who thereuponpostponed the hearing until June 18, 1953, to suit the convenience of Mr. Pieras. No mentionwas made on this occasion of lack of familiarity by Mr. Pieras of the Respondent's defensesor the need to consult with Mr. Garfield as to the legal defenses or facts in the case. On thecontrary,the request for postponement was granted in consideration of Mr.Pieras' assertedspecial knowledge of the law and facts in the case and to avoid any prejudice to the Respondentwhich might result from his necessary absence from the hearing. Because the Respondent'sdefenses stated orally at the hearing by Mr Pieras were received for consideration as fullyas though incorporated in a formal answer duly filed, and because the necessity for Mr.Garfield's presence at the hearing was not convincingly shown, the foregoing motion wasdenied2 The Union has been listed in the formal documents in this proceeding without referenceto its number. As the record reveals that the Union is identified by a local number, thesedocuments are hereby amended to include such number. 586DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII.THEUNFAIR LABOR PRACTICESA.The pertinent factsThe facts in this case are essentially documentary The Union was certified on July 8,1952, as the collective-bargaining representative of all the Respondent's production andmaintenance employees with certain exclusions at its Humacao,Puerto Rico,plant. OnSeptember 8, 1952, the Union and the Respondent signed a collective-bargaining contracteffective until October30, 1957 OnFebruary 18, 1953, the Respondent discharged one ofitsemployees,Domingo Negron Carrasquillo,allegedly for forging certain work recordsOn the same day the Union communicated with the Respondent as follows:Having taken the necessary steps in accordance with Article #10, Sections (a) and (b)of our agreement, we want to submit to your consideration the case of Domingo NegronCarrasquillo, a permanent worker. Said worker was laid off from his work on February18, 1953.In accordance with Article # IX paragraph #2 of our agreement which states that incase of any complaint the employee will continue working until the same is settled, theUnion requests that said worker be reinstated to his job until said complaint is adjusted.By letter dated February 23, 1953, the Respondent replied to the Union, stating in pertinentpart:Your letter of February 18 has been received and its contents studied. Apparently youare under the impression that a complaint is involved in this case and that the em-ployeemust remain working until it is solved In this case there was no complaint atallThe employee was discharged and inasmuch as a complaint cannot arise after theemployee has been discharged, thereis no causefor complaint.Thereafter, at a conference held on April 7, 1953, between representatives of the Unionand the Respondent, the latter took the following position set forth in the letter of April 24,1953, from Jose L. Novas, Esq , to Maria A. Candelario, the Board's field examiner:itis the position of the Company that in accordance with the provisions of ArticleX (1) (d) of the current collective bargaining agreement with the charging union, thedischarge of an employee is not an arbitrable issue subject to the grievance procedureof said agreementThe discharge of an employee would be subject to this procedureonlywhen it can be shown that the Company took such action as a result of the unionactivities of the discharged employeeIn closing, please be advised that the Company has never refused, upon appropriaterequest by the Union, to submit to the grievance committee any matter involving theinterpretation of any of the provisions of the collective bargaining agreement.As evidenced by an exchange of letters between Miss Candelario and Hipolito Marcano,Esq., the Union took the position at the April 7, 1953, conference that an employee's dis-charge,whether for union activities or other reasons, was grievable under the contract,and opposed any construction to the effect that the contract reserved to the Respondent asan exclusive management function the right to discharge employees for any reason unrelatedto union activities without being required to negotiate with the Union concerning grievancesresulting from such discharges.B.The contentions of the partiesThe conflicting positions of the parties stem primarily from their opposing constructionsof article X of the contract. This article is entitled "Settlement of Grievances" and states:1.Any grievance which may arise during the life of this collective bargaining agree-ment shall be taken care as follows: (There follows in subparagraphs (a), (b), and (c) TEXTRON PUERTO RICO (TRICOT DIVISION)587an outline of the several steps in the grievance procedure from the initial complaint tothe aggrieved employee's supervisor or department head to arbitration of the grievanceby a board of 5 persons named in the contract and to be composed as directed therein).(d) In the event of an alleged discriminatory discharge for union activities of any oftheemployees covered by this contract, such discharge shall be submitted to theprocedure of complaints and grievances as ordained.2.The term "grievance" as used in the aforementioned procedure shall consistsolely of disputes that arise in the interpretation or the application of the particularclauses of this agreement and of alleged violations of same The fifth member (of theboard of arbitrators) shall not be empowered to add, detract or modify any of theclauses of this contract, neither substitute his discretionary power for that of theCompany or the Union, nor exercise any function or attribution of the Company or ofthe Union.The Respondent's brief reiterates its position stated in the April 24, 1953, letter by itsattorney, Jose L. Novas, that article X, 1 (d), of the contract limits the grievance procedureto discharges of employees resulting from union activities, and argues, alternatively, thateven if the contract may be construed to require application of the grievance procedure tocases of discharge for other causes, the Respondent's refusal to abide by the contract inthisrespect does not constitute an unlawful refusal to bargain under the Act, but involvesmerely a breach of contract remediable in an action at law.The General Counsel disputes the limitation upon the grievance procedure attributedby the Respondent to article X, 1 (d), and contends that the contract preserves the Union'sstatutory right to bargain with the Respondent concerning grievances of the kind here in-volved, and that the Respondent, by its unwillingness to entertain and process the grievancefiled by the Union in behalf of Carrasquillo has unlawfully refused to bargain as required bySection 8 (a) (5) of the Act.ConclusionsIt is well settled that grievances and grievance procedure are normal and proper subjectsof collective bargaining, and that the bargaining rights with respect thereto of the collective-bargaining representative are derived from statute and not from contract 3 While a bargain-ing representativemay conceivably surrender its statutory rights in a contract, such re-nunciation will not be found to exist unless expressed in clear and unequivocal language.4The instant contract does not permit such findingArticleX,2,of the contract defining the term "grievance' as used in the grievanceprocedure outlined in article X, 1, is complete within itself, and does not depend upon aconsideration of other portions of the contract for its meaning It states clearly and preciselythat"grievances" shall consist of disputes arising from interpretation or application ofthe contract and of its alleged violations Nothing in this definition indicates that only thoseemployee discharges resulting from union activities are grievable On the contary, theclear import of the definition is that the grievance procedure applies to all discharges,however caused, which result in disputes over the interpretation or application of the con-tractThis construction is unaffected by the provision of article X, 1 (d), applying thegrievance procedure to cases of alleged discharge for union activities, as this provision iscompletely detached and exists independently from thedefmitionof "grievances" in article X,2Moreover, it would not, as the Respondent contends, limit the scope of that definition evenifacontemporaneous reading of both clauses were required to give each its full meaning.Rather, as the General Counsel points out in his brief, article X, 1 (d), expressly includeswithin the broad scope of grievances defined in article X, 2, disputes regarding dischargesfor union activities, presumably to eliminate any possible doubt that these grievances alsoare to be processed in accordance with the procedure outlined in the contractTo allow the Respondent's view as to the limiting effect of article X, 1 (d), on the griev-ance procedure to prevail, would improperly require nullification of other portions of thecontract which are plainly consistent with acceptance of the broader interpretation herein3Cities Service Oil Company, 25 NLRB 36, enfd. in part 122 F. 2d 149 (C A 2), NorthAmerican Aviation, Inc., 44 NLRB 6044California Portland Cement Company, 101 NLRB 1436. 588DECISIONS OF NATIONAL LABOR RELATIONS BOARDascribed to article X, 2 The general purpose and plan of the contract derived from a readingof the document as a whole would thereby be defeated in violation of accepted rules of con-tract interpretation. 5 Thus, article X, 1, states at the outset that the grievance procedureis applicable to "any grievance," and article IX, 2, provides for continuance of employmentduring the processing of "Ina grievance" (emphasis supplied). I accord these references to"any grievance" the obvious meaning conveyed thereby, that they are sufficiently inclusiveto encompass grievances resulting from discharges for alleged cause,as inthe case of theemployee herein involved, as well as discharges for union activities.Other sections of the contract similarly support the General Counsel's position. ArticleVIII,6,provides for access by the Union to the Respondent's offices to discuss grievancesand complaints, but no limitation is imposed on the type of grievances or complaints whichmay be discussed. Article VII which details management functions arrogates authority totheRespondent concerning publication of work rules, imposition of certain conditions ofemployment, and the effectuation of "promotion, reduction in grade, or transfer of employeesin accordance with the needs of the business." No mention, however, appears regardingdischarge of employees without recourse to the grievance procedure, although if the con-tract were to repose such authority in the Respondent it may reasonably be assumed that itwould be listed as a management function. Indeed, nowhere does the contract expressly orimpliedly reserve such right to the Respondent.It is abundantly clear that the instant contract does not entail any surrender by the Unionof its statutory right to bargain with the Respondent concerning grievances over employeedischarges. Accordingly, the Respondent was required by the Act to bargain with the Unionby discussing with it the merits of thegrievanceconcerning Carrasquillo's discharge 6This the Respondent has refused, and continues to refuse, to do in violation of Section8 (a) (5) and Section 8 (a) (1) of the ActIncontending that the complaint should be dismissed because its conduct consists atmost of a breach of contract for which a remedy is obtainable in the courts, the Respondentmisconceives the theory of the complaint and the jurisdiction of the Board As noted, theviolation in this case resulted from the Respondent's denial of the Union's statutory, notcontract,rightsWhile, as the Respondent correctly points out, this conduct may alsoconstitute a legally actionable breach of its contract with the Union, this circumstance doesnotdivest the Board of its jurisdiction to protect the public interest affected by the Re-spondent's unlawful conduct 7To dispel a further misapprehension revealed in the Respondent's brief, it should also benoted that while the contract provides for arbitration as a final step in the grievance pro-cedure, it is not here found that the Respondent violated the Act by refusing to arbitrateCarrasquillo's grievance, but that its misinterpretation of the contract has impelled it torefuse to consider the grievance on its meritsat all, thereby violating Section 8 (a) (5) ofthe Act As this finding does not depend upon a consideration of whether a refusal to arbi-trate under the contract is civilly redressable, the Respondent's references to the Act'slegislative history and to judicial precedents to support the view that a mere violation ofcontract terms is not an unfair labor practice,are inapposite.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III, above,occurring in connection withthe operations of Respondent as described in section I, above, have a close, intimate, andsubstantial relation to trade, traffic,and commerce among the several States and Territories,and tend to lead to labor disputes burdening and obstructing commerce and the free flow ofcommerce.V.THE REMEDYHaving found that the Respondent has engaged in unfair labor practices by refusing tobargain with the Union concerning the grievance relating to the discharge of Domingo Negron5Primary rules of contract interpretation require the contract to be read as a whole, tointerpret every part with reference to the whole,and if possible to interpret the contract so asto give effect to its general purpose. Williston on Contracts,sec. 6186See California Portland Cement Company,supra and the Supplemental Decision in thesame case,103 NLRB 1375.7 See N.L. R. B. v. NewarkMorning LedgerCo., 120F. 2d 262(C. A. 2). TEXTRON PUERTO RICO (TRICOT DIVISION)589Carrasquillo,itwill be recommended that the Respondent upon request discuss and negotiatesaid grievance with the Union,as well as any grievanceswhich maybe presented from timeto time by the Union concerning employees in the appropriate unit representedby the Unionwho may in the future be discharged by the Respondent.Upon the basis of the foregoing findings of fact and upon the entire record in the case, Imake the following:CONCLUSIONS OF LAW1.The Unionis a labor organizationwithin themeaning of Section 2(5) of the Act.2.All production and maintenance employees of the Respondent at its Tricot Divisionplant in Humacao,Puerto Rico,includingthe driver-messenger,but excluding professionalemployees,office clerical employees,foremen, foreladies,guards, watchmen,and super-visors as definedin the Actconstitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9(b) of the Act.3.The Unionat all times material herein has been, and still is, the exclusive bargainingrepresentative of the employees in the foregoing appropriate unit for the purposeof collectivebargaining within the meaning of Section 9(a) of the Act.4.By failing and refusing to bargain with the Union concerning the grievance presentedby the Unionin behalf of an employee in the foregoing appropriate unit, the Respondent hasengaged in and is engaging in unfair labor practiceswithin themeaning of Section 8 (a) (5)and Section 8 (a) (1) ofthe Act.5.Theaforesaid unfair labor practices are unfair labor practices affecting commercewithin the meaning of Section 2(6) and(7) of the Act.[Recommendations omitted from publication.]APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National Labor RelationsBoard and in order to effectuate the policies of the National Labor RelationsAct, we herebynotify our employees that:WE WILL bargaincollectively upon request with Textile Workers UnionLocal 24,877,ILA-AFL,as the exclusive representative of all employees in the bargaining unitdescribed below concerning the grievance relating to the discharge of Domingo NegronCarrasquillo,aswell as any grievances which may be presented from time to timeconcerning other employees in the appropriate unit who may be discharged in the future.The bargaining unit is:All productionand maintenance employeesof Textron Puerto Rico (Tricot Division)at its Tricot Divisionplant in Humacao,Puerto Rico, including the driver-messen-ger, but excluding professionalemployees, office clerical employees, foremen,foreladies,guards, watchmen,and supervisors as definer' in the Act.TEXTRON PUERTO RICO (TRICOT DIVISION),Employer.Dated ................By..............................................................................................(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not be altered,defaced, or covered by any other material.sae 0